DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 1 recites “A coupling pin clip for a coupling piece for the connection of two components that is inserted between them”; this recitation raises indefiniteness because it is not clear which components is the term “them” referring to i.e. is it the clip and the coupling piece or the two components or one of any two of the above four components.  
Claim 1 recites the limitation "the insertable coupling" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In addition, it appears 
Claim 1 recites the limitation "the ends" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the legs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 3 recites “a pin is to be inserted both through”; firstly, it appears that the limitation “pin” in this recitation is the same as the pin clip in line 1 and secondly, the phrase “is to be inserted” appears to be a method step limitation where it is positively claimed as required by the claim “to be inserted”. 
Claim 1, line 5 recites “characterized in that the coupling pin clip…”; it is not clear what is “characterized in that”; in other words what is the component that is “characterized”? 
Claim 1, line 6 recites “two holes in the coupling piece”; since the claim has already established “a hole of the coupling piece” in line 4, it is not clear if the two holes in line 6 include “a hole of the coupling piece” of line 4 or are they in addition to it where now the claim requires three holes in the coupling piece. Which examiner believes to not be the case?
Claim 1 recites the limitation "the distance of two holes" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “A connecting adapter for connecting frame sections of a scaffolding, comprising - a coupling piece which is insertable between the frame 
Claim 3 recites “the coupling piece (14)”; while numbers in the claims do not carry patentable weight, referring to the coupling piece with numeral 16 in claim 1 and 2 and to the finger with numeral 14 then referring to the coupling piece in claim 3 with numeral 14 causes confusion. 
The claims exhibit significant indefiniteness issues. The claims will be examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rock, US (5285869) in view of Rosario, US (2006/0186639).
In regards to claim 1 Rock discloses:
’) for a coupling piece (3) for the connection of two components (1, 1’) that is inserted between them, wherein to affix the insertable coupling at the ends of the coupling piece a pin (6, 6’) is to be inserted both through a hole of the component (hole in 1 through which 6 passes) and through a hole of the coupling piece (hole in 3 through which 6 passes), the legs (see annotated drawings) of which have a distance from each other that corresponds to the distance of two holes in the coupling piece (3) and in that a tipping finger (see annotated drawings) is articulated at one end of the coupling pin clip (6). 

    PNG
    media_image1.png
    607
    470
    media_image1.png
    Greyscale

	In regards to claim 1 Rock does not disclose the coupling pin clip is a U-shaped profile.


    PNG
    media_image2.png
    576
    488
    media_image2.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to use a single U-shaped pin taught by Rosario instead of the two pins of Rock since it would provide for an easy coupling/decoupling of the pin where uncoupling the two components from the coupling piece would only require a single removal/attachment of one pin. One of ordinary skill in the art would find that having the tipping finger on one of both ends of the U-shaped pin would provide for a positive engagement that would require intentional motion by the worker to detach.
’), and - a coupling pin clip (6, 6’) according to claim 1 (as detailed for claim 1 above).
	In regards to claim 3 Rock discloses the coupling piece has a centered circumferential abutment ring (4, 4’).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.M/           Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634